Exhibit 2.1 Execu tion STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and dated as of April 10, 2015 (the “ Execution Date ”), by and among DAVID GREN (“ Gren ”), MINOR VALLE (“ Valle ”) (each of Gren and Valle individually is referred to sometimes as a “ Buyer ” and collectively as the “Buyers”), HAMPSHIRE GROUP, LIMITED, a Delaware corporation (“ Hampshire ”), HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability company (“ International ”) (Hampshire and International individually are referred to sometimes as a “Seller” and collectively as the “ Sellers ”) and Rio Garment, S.A., a Sociedad Anónima formed under the laws of Honduras (“ Rio ”). The parties hereto individually are referred to sometimes as a “ Party ” and collectively as the “ Parties .” BACKGROUND A.Hampshire owns all of the issued and outstanding limited liability company interests of International. Sellers own all of the issued and outstanding capital stock of Rio. Rio is engaged in the business of designing, sourcing and manufacturing screen print tee shirts for men, women and children (the “ Rio Business ”). B.Gren is the President and General Manager of Rio and Valle is the Controller of Rio. C.Subject to the terms and conditions of this Agreement, Buyers desire to purchase, and Sellers desire to sell, all of the issued and outstanding capital stock (collectively, the “ Shares ”) of Rio. D.Capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto in Appendix I attached to this Agreement. NOW, THEREFORE, intending to be legally bound, in consideration of the mutual covenants and agreements contained herein, the Parties agree as follows: SECTION 1. SALE AND PURCHASE OF SHARES; EFFECT OF SALE . Sale and Purchase of Shares . On the Closing Date (as defined below), subject to and upon the terms and conditions contained herein, Sellers shall sell, transfer, convey, assign and deliver to the Buyers, and the Buyers shall purchase and acquire from the Sellers, all right, title and interest in and to all of the Shares, free and clear of any Encumbrances. Management of Rio; Conduct of Rio Business Prior to the Closing ; Effect of Sale . From and after the Execution Date until the Closing, except as otherwise provided in this Agreement or consented to in writing by Sellers, Buyers shall manage Rio and the Rio Business and Buyers shall, and shall cause Rio to: (a) conduct the Rio Business in the ordinary course of business consistent with past practice; and (b) use reasonable best efforts to maintain and preserve intact the current organization, business and franchise of Rio and to preserve the rights, franchises, goodwill and relationships of its employees, customers, lenders, suppliers, regulators and others having business relationships with Rio. To the fullest extent permitted by applicable Law, for accounting and financial reporting purposes, the sale of the Shares shall be deemed to have occurred effective as of the close of business on the Execution Date (the “ Effective Time ”). Without limiting the generality of the foregoing, and except as otherwise provided herein, from and after the Effective Time, Buyers shall be responsible for: (x) the payment of all Rio Accounts Payable (as hereinafter defined) and other Obligations of Rio (whether incurred prior to or after the Effective Time) as and when due, (y) the payment of all Severance Obligations (as hereinafter defined) as and when due, and (z) the funding and payment of all payroll and working capital requirements of the Rio Business; provided, however, that Hampshire shall fund Rio’s payroll payable on April 14, 2014 in an amount up to $75,000. SECTION 2. PURCHASE PRICE AND OTHER AGREEMENTS . Purchase Price . The total purchase price for the Shares (the “ Purchase Price ”) consists of cash of Six Million Dollars ($6,000,000.00) plus the amounts payable or liabilities assumed under Sections 2.2 through 2.6 inclusive. The cash portion of the Purchase Price shall be payable as follows: Closing Purchase Price . On the Closing Date, Buyers shall pay to Sellers the sum of Five Million Dollars ($5,000,000.00) (the “ Closing Purchase Price ”) by wire transfer of immediately available funds to an account or accounts designated in writing by Sellers. Deferred Purchase Price . On the first anniversary of the Closing Date (the “ First Anniversary ”), Buyers shall pay to Sellers the sum of One Million Dollars ($1,000,000.00) (the “ Deferred Purchase Price ”), less any amounts properly setoff pursuant to Section 8.4.3, by wire transfer of immediately available funds to an account or accounts designated by Sellers. At Closing, Buyers and their spouses shall deliver a Guaranty Agreement in the form attached hereto as Exhibit 2.1. 2 (“ Guaranty ”). Additional Purchase Price . The amounts payable or liabilities assumed under Sections 2.2 through 2.6 inclusive are agreed by the Parties to constitute additional items of Purchase Price. Accounts Payable . On the Closing Date, Rio shall assume from Hampshire and International the accounts payable and other Obligations of any Seller related to the Rio Business (the “ Rio Related Accounts P ayabl e ”). On or prior to the Closing Date, the Parties shall in good faith determine and agree upon the Rio Related Accounts Payable and shall attach a final list thereof as Exhibit 2.2 . The Rio Related Accounts Payable shall be assumed by Rio pursuant to an Assignment and Assumption Agreement in the form attached to Exhibit 2.2 (the “ Assignment and Assumption Agreement ”). From and after the Effective Time, Rio shall pay, and Buyers shall cause Rio to pay, when due (a) all accounts payable and other Obligations of Rio as of the Effective Time including the Rio Related Accounts Payable, and (b) all accounts payable and Obligations of Rio and the Rio Business incurred from and after the Effective Time (all of the foregoing in clauses (a) and (b) collectively, the “ Rio Accounts Payable ”). Accrued Severance . Buyers acknowledge and agree that Rio has and shall retain its accrued severance liabilities (currently estimated to be Two Hundred Sixty Thousand Dollars ($260,000)) (the “ Accrued Severance ”). From and after the Effective Time, Rio shall pay, and Buyers shall cause Rio to pay, all Accrued Severance and Upstairs Severance Liability (as defined in Section 8.4.2) (collectively, “ Severance Obligations ”) as and when due. For purposes of this Agreement, the Accrued Severance liability and Upstairs Severance Liability shall be included in the definition of Rio Accounts Payable. 2 Accounts Receivable . On the Closing Date, as additional Purchase Price, Buyers shall cause Rio to, and Rio shall, transfer, convey, assign and deliver to the Sellers, and the Sellers shall acquire from Rio, all right, title and interest in and to all Accounts Receivable owned by Rio as of the Effective Time (the “ Rio Transferred Accounts Receivable ”), free and clear of any Encumbrances, pursuant to the Bill of Sale and Assignment Agreement in the form attached to Exhibit 2.4 (the “ Bill of Sale and Assignment Agreement ”), except that Rio shall retain certain Accounts Receivable from Honduran customers (the “Honduran Accounts Receivable”) and the Honduran Accounts Receivable shall not constitute part of the Rio Transferred Accounts Receivable. On or prior to the Closing Date, the Parties shall in good faith determine and agree upon the Rio Transferred Accounts Receivable and the Honduran Accounts Receivable and shall attach a final list thereof as Exhibit 2. 4 . Buyers and Rio acknowledge and agree that (a) (i) the Rio Transferred Accounts Receivable (after giving effect to the Closing) and (ii) all Accounts Receivable owned by Hampshire, International or any of their Affiliates (other than Rio) (pertaining to the Rio Business or otherwise) (the “ Hampshire Accounts Receivable ”) shall be the property of Hampshire, International or such Affiliate, as the case may be, and (b) if any Buyer or Rio receives any payments of Rio Transferred Accounts Receivable or Hampshire Accounts Receivable, Buyers and Rio shall promptly remit the amount thereof to Hampshire, as agent for Sellers. Sellers shall have the right to collect the Rio Transferred Accounts Receivable directly from the applicable customers. The Parties agree that collections from any account debtor shall be applied to the earliest open receivable due from that account debtor. During the period beginning on the Execution Date and ending ninety (90) days after the Closing Date (the “ Collection Period ”), Sellers or its lender (as Sellers shall determine) (the “ Designated Collector ”) shall be entitled to collect all Accounts Receivable payable by any customer of Rio, and Buyers and Rio shall send a letter, in form acceptable to Sellers (the “ Instruction Letter ”), to the customers of Rio informing such customers that the Rio Transferred Accounts Receivable have been assigned to Sellers and instructing such customers to make all payments to the Designated Collector. Buyers and Sellers shall, and shall instruct their respective lender(s) to, remit to the proper Party, in accordance with this Section, any Accounts Receivable that are collected. For the avoidance of doubt, after a Rio customer has paid all its Rio Transferred Accounts Receivable to Sellers, any amounts collected thereafter by the Designated Collector which pertain to an Accounts Receivable of Rio shall be remitted by the Designated Collector to Rio. During the Collection Period, Buyers and Rio shall not change or modify the Instruction Letter, or the instructions contained herein. After the end of the Collection Period, Buyer and Sellers shall confer as to the status of payments of the Rio Transferred Accounts Receivable and modify the Instruction Letter as mutually agreed. 3 Overruns and Seconds . On the Closing Date, as additional Purchase Price, Buyers shall cause Rio to, and Rio shall, transfer, convey, assign and deliver to the Sellers, and the Sellers shall acquire from Rio, all right, title and interest in and to all those certain “overruns” and “seconds” to be sold and shipped to the customers of Rio set forth on Exhibit 2.5 from and after the Execution Date (the “ Overruns and Seconds ”), free and clear of any Encumbrances, pursuant to the Bill of Sale and Assignment Agreement. On or prior to the Closing Date, the Parties shall in good faith determine and agree upon the Overruns and Seconds and shall attach a final list thereof as Exhibit 2.5 . Buyers and Rio acknowledge and agree that: (a) Buyers shall cause Rio to ship the Overruns and Seconds to the customers listed on Exhibit 2.5 as and when directed by Sellers from time to time, (b) any Accounts Receivable generated by the Overruns and Seconds (“ Overruns and Seconds Accounts Receivable ”) are the property of Sellers and (c) if any Buyer or Rio receives any payments of Overruns and Seconds Accounts Receivable, Buyers and Rio shall promptly remit the amount thereof to Hampshire, as agent for Sellers, less any costs of shipment thereof paid by Rio. Sellers shall have the right to collect the Overruns and Seconds Accounts Receivable directly from the applicable customers. The Parties agree that collections from any account debtor shall be applied to the earliest open receivable due from that account debtor. If requested by Sellers, Buyers and Rio shall send a letter, in form acceptable to Sellers, to the account debtors of the Overruns and Seconds Accounts Receivable informing such account debtors that the Overruns and Seconds Accounts Receivable have been assigned to Sellers and instructing such account debtors to make all payments to the Designated Collector. Certain Prepaid Expenses . On the Closing Date, as additional Purchase Price, Buyers shall cause Rio to, and Rio shall, transfer, convey, assign and deliver to the Sellers, and the Sellers shall acquire from Rio, all right, title and interest in and to all prepaid expenses held by Rio as of the Execution Date representing prepayments to the vendors set forth on Exhibit 2.6 , together with any liens or security interests held thereon (collectively, “ Vendor Prepaid Expenses ”), free and clear of any Encumbrances, pursuant to the Bill of Sale and Assignment Agreement. On or prior to the Closing Date, the Parties shall in good faith determine and agree upon the Vendor Prepaid Expenses and shall attach a final list thereof as Exhibit 2. 6 .Buyers and Rio acknowledge and agree that: (a) from and after the Execution Date, Buyers, Rio and their Affiliates shall not use any Vendor Prepaid Expenses and (b) Buyers shall pay to Sellers as additional Purchase Price the amount of any Vendor Prepaid Expenses for which Buyers, Rio or their Affiliates receive a benefit (for example, without limitation, by way of a reduced or discounted purchase price from such vendor) and such amounts shall be promptly remitted in cash to Hampshire. Sellers shall have the right to collect the Vendor Prepaid Expenses directly from the applicable vendors. If requested by Sellers, Buyers and Rio shall send a letter, in form acceptable to Sellers, to the vendors informing such vendors that the Vendor Prepaid Expenses have been assigned to Sellers and instructing such vendors to make all payments to the Designated Collector. Employment Matters . On the Closing Date, Sellers and Gren shall enter into the Mutual Release Agreement in the form attached hereto as Exhibit 2.7.1 (the “ Mutual Release Agreement ”). Effective as of the Closing Date, Sellers shall terminate, and Rio shall engage the persons listed on Exhibit 2.7.2 (the “ Released Employees ”). The employees of the Rio Business that will remain with the Rio Business (including the Released Employees engaged by Rio pursuant to Section 2.7.2) shall be entitled to maintain access to their “hamp.com” email address for a period of 90 days following the Closing Date, strictly to receive inbound emails and facilitate a transition of the Rio Business. All outbound emails during this transition period shall come from the “riogarment.com” domain name. 4 Certain Additional Assets . On or prior to the Closing Date, Sellers shall have assigned to Rio the computers and laptops set forth on Exhibit 2.8.1 (the “ Transferred Computers ”). Buyers understand and agree that Sellers may retain a backup of all data on the Transferred Computers for purposes of running the business of Sellers after the Closing Date and may delete information unrelated to the Rio Business from the Transferred Computers. In addition, from and after the Closing Date, the Parties shall cooperate to make available a copy of the MAS 500 data base to Rio for purposes of transitioning the accounting function of the Rio Business. At Closing, Hampshire shall transfer the trademarks listed on Exhibit 2.8.2 (the “ Assigned Trademarks ”) to Rio pursuant to the Trademark Assignment Agreement in the form attached to Exhibit 2.8.2 (the “ Trademark Assignment ”). Currency . All dollar amounts stated in this Agreement are stated in United States’ dollars, and all payments required under this Agreement shall be paid in United States’ currency. No Party hereto shall have any liability for any change in the exchange rate from time to time. SECTION 3. ALLOCATION OF PURCHASE PRICE . The Purchase Price shall be allocated among the Shares in the manner set forth on Exhibit 3 . SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE SELLERS . Knowing that the Buyers are relying thereon, each of the Sellers, jointly and severally, represents and warrants to, and covenants and agrees with, the Buyers as follows: Organization. Hampshire is a corporation duly organized, validly existing and in good standing under the Laws of the State of Delaware. Hampshire owns all of the issued and outstanding limited liability company interests of International. Sellers own all of the issued and outstanding capital stock of Rio. International is a limited liability company duly organized, validly existing and in good standing under the Laws of the State of Delaware. Rio is a Sociedad Anónima duly organized, validly existing and in good standing under the laws of Honduras. True and correct copies of the Organizational Documents of Rio, as amended to date, have been provided to Buyers. 5 Authority; Non-Contravention ; Validity . Each Seller has the corporate or limited liability company power and authority to enter into, execute, deliver and perform all of its respective Obligations under this Agreement and under each other agreement, document or instrument referred to in or contemplated by this Agreement (each, a “ Transaction Document ”) to which such Seller is or is to become a party. The execution, delivery and performance of this Agreement by the Sellers and the consummation by the Sellers of the transactions contemplated hereby, (a) have been duly authorized by all necessary corporate actions by each Seller’s respective board of directors and stockholders or managers and members, as applicable (in each case, to the extent necessary); (b) do not constitute a violation of, or a default under, the Organizational Documents of any Seller; (c) do not constitute a default or breach of (immediately after the giving of notice, passage of time or both), or termination of, any Contract to which any Seller is a party or by which any Seller is bound; (d) do not constitute a violation of any Law or Judgment applicable to any Seller or Rio; (e) do not accelerate or otherwise modify any Obligation of any Seller; and (f) do not result in the creation of any Encumbrance upon, or give to any other Person any interest in, any of the Shares. This Agreement constitutes the legal, valid, and binding agreement of each of the Sellers and is enforceable against each in accordance with its terms. When each other Transaction Document to which Sellers are or are to become a party has been duly executed and delivered by Sellers, such Transaction Document will constitute a legal, valid, and binding agreement of each of the Sellers and will be enforceable against each Seller in accordance with its terms. Capital Stock and Ownership . (a) Schedule 4.3 sets forth the number of Shares that are issued and outstanding and owned by Sellers. The Shares constitute all of the issued and outstanding shares of the capital stock of Rio. Sellers own, and are transferring to Buyer, good and valid title to the Shares, free and clear of any Encumbrance except for the security interest held by Salus (which will be released at Closing). Except for Sellers, there is no other record or beneficial owners of any shares of the capital stock of Rio or any other securities of Rio. All of the Shares have been fully authorized, are validly issued, fully paid and non-assessable. (b) All of the Shares were issued in compliance with applicable Laws in all material respects. To the knowledge of the Sellers, none of the Shares were issued in violation of any agreement, arrangement or commitment to which either Seller or Rio is a party or is subject to or in violation of any preemptive or similar rights of any Person. (c) There are no outstanding or authorized options, warrants, convertible securities or other rights, agreements, arrangements or commitments of any character relating to the capital stock of Rio or obligating Sellers or Rio to issue or sell any shares of capital stock of, or any other interest in, Rio. Rio does not have outstanding or authorized any stock appreciation, phantom stock, profit participation or similar rights. There are no voting trusts, stockholder agreements, proxies or other agreements or understandings in effect with respect to the voting or transfer of any of the Shares. Legal Proceedings . There are no Proceedings pending or, to Sellers’ knowledge, threatened against or by any Seller or any Affiliate of any Seller that challenge or seek to prevent, enjoin or otherwise delay the transactions contemplated by this Agreement. Brokers and Finder ’ s Fees . No person acting on behalf of any Seller is or will be entitled to any commission, brokerage or finder’s or similar fee in connection with the transactions contemplated by this Agreement. 6 Rio Related Accounts Payable . To the knowledge of Sellers, Exhibit 2.2 sets forth all of the Rio Related Accounts Payable as of the date shown. Assigned Trademarks . To the knowledge of Sellers: (a) the Assigned Trademarks as currently used in the Rio Business do not infringe the registered trademarks of any Person in any material respect; and (b) no Person is infringing any Assigned Trademark in any material respect. Sellers are the sole owner of all of the Assigned Trademarks, free and clear of any Encumbrances except for the security interest held by Salus (which will be released at Closing). To the Knowledge of Sellers, no Person other than Sellers and Rio has asserted any ownership rights in the Assigned Trademarks. No Other Representations and Warranties . Except for the representations and warranties contained in this Section 4 (including the related portions of any disclosure Schedule), none of Sellers, Rio or any other Person has made or makes any other express or implied representation or warranty, either written or oral, on behalf of Sellers or Rio, including any representation or warranty as to the accuracy or completeness of any information regarding Rio, the Rio assets or the Rio Business that was obtained by or furnished or made available to Buyers, or any representation or warranty as to the future revenue, profitability or success of Rio, or any representation or warranty arising from statute or otherwise in Law. SECTION 5. REPRESENTATIONS AND WARRANTIES OF BUYERS . Knowing that Sellers rely thereon, each of the Buyers, jointly and severally, represents and warrants to, and covenants and agrees with, the Sellers as follows: Authority; Non-Contravention ; Validity . Each Buyer has the authority and legal capacity to enter into, execute, deliver and perform all of his respective Obligations under this Agreement and under each other Transaction Document to which such Buyer is or is to become a party. The execution, delivery and performance of this Agreement by the Buyers and the consummation by the Buyers of the transactions contemplated hereby, (a) do not constitute a default or breach of (immediately after the giving of notice, passage of time or both), or termination of, any Contract to which any Buyer is a party or by which any Buyer is bound; (b) do not constitute a violation of any Law or Judgment applicable to any Buyer; and (c) do not accelerate or otherwise modify any Obligation of any Buyer. This Agreement constitutes the legal, valid, and binding agreement of each of the Buyers and is enforceable against each in accordance with its terms. When each other Transaction Document to which Buyers are or are to become a party has been duly executed and delivered by Buyers, such Transaction Document will constitute a legal, valid, and binding agreement of each of the Buyers and will be enforceable against each Buyer in accordance with its terms. Brokerage Fees . No Person acting on behalf of any Buyer is entitled to any brokerage, finder’s or investment banking fee in connection with the transactions contemplated by this Agreement. Legal Proceedings . There are no Proceedings pending or, to any Buyer’s knowledge, threatened against or by any Buyer or any Affiliate of any Buyer that challenge or seek to prevent, enjoin or otherwise delay the transactions contemplated by this Agreement. 7 Sufficiency of Funds . Buyers have sufficient cash on hand or other sources of immediately available funds to enable them to make payment of the Purchase Price and consummate the terms contemplated by this Agreement. Solvency . Immediately after giving effect to the transactions contemplated hereby, each of Buyers and Rio shall be solvent and shall: (a) be able to pay their respective debts as they become due; (b) own property that has a fair saleable value greater than the amounts required to pay their respective debts (including a reasonable estimate of the amount of all contingent liabilities); and (c) have adequate capital to carry on the Rio Business. No transfer of property is being made and no obligation is being incurred in connection with the transactions contemplated hereby with the intent to hinder, delay or defraud either present or future creditors of any Buyer or Rio. In connection with the transactions contemplated hereby, Buyers have not incurred, and do not plan to incur, debts beyond their ability to pay as they become absolute and matured. Investment Purpose . Each Buyer is acquiring the Shares solely for his own account for investment purposes and not with a view to, or for offer or sale in connection with, any distribution thereof. Each Buyer acknowledges that the Shares are not registered under the Securities Act of 1933, as amended, or other foreign or state securities laws, and that the Shares may not be transferred or sold except pursuant to the registration provisions of the Securities Act of 1933, as amended or pursuant to an applicable exemption therefrom and subject to foreign and state securities laws and regulations, as applicable. Each Buyer is able to bear the economic risk of holding the Shares for an indefinite period (including total loss of his investment), and has sufficient knowledge and experience in financial and business matters so as to be capable of evaluating the merits and risk of his investment. Independent Investigation . Buyers have conducted their own independent investigation, review and analysis of the business, results of operations, prospects, condition (financial or otherwise) and assets of Rio, and acknowledges that they and their representatives have been provided adequate access to the personnel, properties, assets, premises, books and records, and other documents and data of Sellers and Rio for such purpose. Each Buyer acknowledges and agrees that: (a) in making his decision to enter into this Agreement and to consummate the transactions contemplated hereby, Buyers have relied solely upon their own investigations and the express representations and warranties of Sellers set forth in Section 4 of this Agreement (including the related portions of any disclosure Schedule); and (b) none of Sellers, Rio or any other Person has made any representation or warranty as to Sellers, Rio or this Agreement, except as expressly set forth in Section 4 of this Agreement (including the related portions of the any disclosure Schedule). No Other Representations and Warranties . Except for the representations and warranties contained in this Section 5 (including the related portions of any disclosure Schedule), none of Buyers or any other Person has made or makes any other express or implied representation or warranty, either written or oral, on behalf of Buyers, including any representation or warranty arising from statute or otherwise in Law. 8 SECTION 6. CONDITIONS TO CLOSING . Conditions to Obligations of Buyers . The obligations of Buyers to consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or Buyers’ waiver, at or prior to the Closing, of each of the following conditions: No Governmental Body shall have enacted, issued, promulgated, enforced or entered any Law which is in effect and has the effect of making the transactions contemplated by this Agreement illegal, otherwise restraining or prohibiting consummation of such transactions or causing any of the transactions contemplated hereunder to be rescinded following completion thereof. The representations and warranties of Sellers contained in Section 4 shall be true and correct in all material respects as of the Closing Date with the same effect as though made at and as of such date (except those representations and warranties that address matters only as of a specified date, which shall be true and correct in all material respects as of that specified date). Sellers shall have duly performed and complied in all material respects with all agreements, covenants and conditions required by this Agreement to be performed or complied with by Sellers prior to or on the Closing Date. Sellers shall have delivered, or caused to be delivered, to Buyers at Closing all of the instruments and documents required to be delivered to Buyers at Closing. Conditions to Obligations of Seller . The obligations of Sellers to consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the following conditions: No Governmental Body shall have enacted, issued, promulgated, enforced or entered any Law which is in effect and has the effect of making the transactions contemplated by this Agreement illegal, otherwise restraining or prohibiting consummation of such transactions or causing any of the transactions contemplated hereunder to be rescinded following completion thereof. The representations and warranties of Buyers contained in Section 5 shall be true and correct in all material respects as of the Closing Date with the same effect as though made at and as of such date (except those representations and warranties that address matters only as of a specified date, which shall be true and correct in all material respects as of that specified date). Buyers shall have duly performed and complied in all material respects with all agreements, covenants and conditions required by this Agreement to be performed or complied with by Sellers prior to or on the Closing Date. Buyers shall have delivered, or caused to be delivered, at Closing: (a) the Closing Purchase Price to Sellers and (b) all of the instruments and documents required to be delivered to Sellers at Closing. 9 Sellers shall have received the written consent of Salus (as hereinafter defined) under the Credit Agreement, dated as of September 26, 2013, as amended, with Salus Capital Partners LLC and the other lenders named therein (collectively, “ Salus ”) to the transactions contemplated under this Agreement, including the release of Salus’s lien and security interest in the Shares (the “ Salus Consent and Release ”). SECTION 7. CLOSING . Closing and Closing Date . The closing (the “ Closing ”) under this Agreement will take place at 10:00 a.m., Eastern Time, no later than one (1) business day after the last of the conditions to Closing set forth in Section 6 have been satisfied or waived (other than conditions which, by their nature, are to be satisfied on the Closing Date), at the offices of Blank Rome LLP, One Logan Square, Philadelphia, Pennsylvania, or at such other time or on such other date or at such other place as Sellers and Buyers may mutually agree upon in writing (the day on which the Closing takes place being the “ Closing Date ”). It is the intention of the Parties to effect Closing during the week of April 13, 2015. At the election of the Parties, Closing may be effected by delivery of documents by facsimile or other means of electronic transmission, such as by electronic mail in “.pdf” form. From the Execution Date until the Closing, each Party hereto shall use commercially reasonable efforts to take such actions as are necessary to expeditiously satisfy the closing conditions set forth in SECTION 7 hereof. Obligations of the Sellers . At the Closing, the Sellers shall deliver the following to the Buyers: Stock Certificates . Stock certificates evidencing the Shares, free and clear of all Encumbrances, duly endorsed in blank or accompanied by stock powers or other instruments of transfer duly executed in blank. Resignations . Duly executed resignations, dated the Closing Date, of all directors and officers of Rio other than as specified by Buyers. Salus Consent and Release . The Salus Consent and Release, duly executed by Salus. Sellers’ Officers Certificate . A certificate, dated the Closing Date and signed by a duly authorized officer of Sellers, certifying (i) that each of the conditions set forth in Sections 6.1.2 and 6.1.3 have been satisfied, (ii) the names and signatures of the officers of Sellers authorized to sign this Agreement and the other documents to be delivered hereunder and (iii) that attached thereto are true and complete copies of all resolutions adopted by the board of directors, managers or members, as applicable of Sellers authorizing the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, and that all such resolutions are in full force and effect and are all the resolutions adopted in connection with the transactions contemplated hereby. Assignment and Assumption Agreemen t . The Assignment and Assumption Agreement, duly executed by Sellers. 10 Mutual Release Agreement . The Mutual Release Agreement, duly executed by Sellers. Trademark Assignment . The Trademark Assignment, duly executed by Hampshire. Bill of Sale and Assignment Agreement . The Bill of Sale and Assignment Agreement, duly executed by Sellers. Receivable Purchase Agreement . A receivable purchase agreement pursuant to Honduran law and consistent with the terms of this Agreement, duly executed by Sellers. Rio Balance Sheet . An unaudited balance sheet and profits and loss statement for Rio, in the form and as of the date reasonably requested by the Buyers. Obligations of Buyers at Closing . At the Closing, the Buyers shall deliver to the Sellers the following: Closing Purchase Price . The Closing Purchase Price by wire transfer of immediately available funds, to an account or accounts designated by Sellers. Buyers ’ Certificate . A certificate, dated the Closing Date and signed by Buyers, certifying that each of the conditions set forth in Section 6.2.2 and 6.2.3 have been satisfied. Assignment and Assumption Agreement . The Assignment and Assumption Agreement, duly executed by Buyers and Rio. Mutual Release Agreement . The Mutual Release Agreement, duly executed by Gren. Guarant y . The Guaranty from each Buyer and his spouse, duly executed by such Buyer and his spouse. Trademark Assignment . The Trademark Assignment, duly executed by Rio. Bill of Sale and Assignment Agreement . The Bill of Sale and Assignment Agreement, duly executed by Rio. Receivable Purchase Agreement . A receivable purchase agreement pursuant to Honduran law and consistent with the terms of this Agreement, duly executed by Rio and/or Buyers as applicable. 11 SECTION 8. INDEMNIFICATION. Obligation of the Sellers to Indemnify . From and after the Closing Date, each of the Sellers, jointly and severally, shall indemnify, defend and hold harmless each Buyer and Rio, and their respective successors and assigns, and their respective directors, officers, members, managers, shareholders, partners, employees, agents and representatives (collectively with Buyers and Rio, the “ Buyer Indemnitee Group ”), from and against any and all actions, suits, claims, demands, debts, liabilities, obligations, losses, damages, costs and expenses (including without limitation reasonable attorney’s fees and court costs) (collectively, “ Losses ”), arising out of, or in connection with, or caused by, directly or indirectly, any or all of the following: (a) any misrepresentation, breach or failure of any warranty, representation, or covenant made by any Seller in this Agreement, (b) any failure or refusal by any Seller to satisfy or perform any agreement, covenant, or term of this Agreement or any Transaction Document to be satisfied or performed by it, (c) any Obligation of any Seller (but not including any Obligation of Rio or any Obligation which has been assumed by Buyers or Rio pursuant to this Agreement or otherwise) and (d) any Proceedings arising from or relating to any of the foregoing. Obligation of the Buyer s and Rio to Indemnify . From and after the Closing Date, each of the Buyers and Rio, jointly and severally, shall indemnify, defend and hold harmless each Seller and their respective successors and assigns, and their respective directors, officers, members, managers, shareholders, partners, employees, agents and representatives (collectively with Sellers, the “ Seller Indemnitee Group ”), from and against any Losses arising out of or in connection with, or caused by, directly or indirectly, any or all of the following: (a) any misrepresentation or breach or failure of any warranty, representation, or covenant made by any Buyer in this Agreement, (b) any failure or refusal by any Buyer to satisfy or perform any agreement, covenant, or term of this Agreement or any Transaction Document to be satisfied or performed by it, including payment of the Deferred Purchase Price, (c) any Obligation of any Buyer, Rio or the Rio Business, including the Rio Accounts Payable and the Severance Obligations, and (d) any Proceedings arising from or relating to any of the foregoing. Indemnification Procedures . With respect to each event, occurrence or matter (“ Indemnification Matter ”) as to which Buyer Indemnitee Group or Seller Indemnitee Group, as the case may be, (the “ I ndemnitees ”) are entitled to indemnification from the Sellers or the Buyers and Rio, as the case may be, (the “ Indemnitors ”) under this Section 8: Notice . Within 30 days after the Indemnitees receive written documents underlying the Indemnification Matter, or, if the Indemnification Matter does not involve a third-party action, suit, claim or demand, promptly after the Indemnitee first has actual knowledge of the Indemnification Matter, the Indemnitees shall give notice to the Indemnitors of the nature of the Indemnification Matter and the amount demanded or claimed in connection therewith (“ Indemnification Notice ”), together with copies of any such written documents. 12 Defense . If a third-party action, suit, claim or demand is involved, then upon receipt of the Indemnification Notice, the Indemnitors shall, at their expense and through counsel of their choice (satisfactory to Indemnitees), promptly assume and have control over the litigation, defense or settlement (the “ Defense ”) of the Indemnification Matter, except that (i) the Indemnitees may, at their option and expense and through counsel of their choice, participate in the Defense; (ii) the Indemnitors shall not consent to any order, award, decree or other judgment, or agree to any settlement, without the Indemnitees’ prior written consent, which consent shall not be unreasonably withheld or delayed; and (iii) if the Indemnitors do not promptly assume control over the Defense, or after doing so, do not continue to prosecute the Defense in good faith, the Indemnitees may, at their option and through counsel of their choice, but at the Indemnitors’ expense, assume total control over the Defense, provided that the Indemnitees shall not consent to any order, award, decree or other judgment, or agree to any settlement, without the Indemnitors’ prior written consent, which consent shall not be unreasonably withheld or delayed. In any event, the Indemnitors and the Indemnitees shall fully cooperate with each other in connection with the Defense, including, without limitation, by furnishing all available documentary or other evidence as is reasonably requested by the other. Anything in this SECTION 8 to the contrary notwithstanding, any expense incurred by Sellers as Indemnitors shall be paid by Buyers and setoff against the Deferred Purchase Price pursuant to Section 8.4.3 until the Deferred Purchase Price has been reduced to zero (0). Limits on Indemnification by Sellers . Sellers’ liability under this Agreement shall be limited as follows: Sole and Exclusive Remedy.
